Title: From Alexander Hamilton to Catharine Greene, 3 September 1793
From: Hamilton, Alexander
To: Greene, Catharine



Philada. Septr. 3rd. 1793

It is not an uncommon thing for you women to bring us poor men into Scrapes. It seems you have brought me into one. You will wonder how—Hear the tale.
Shortly after I came into Office, Wadsworth informed me that Baron Glauback was indebted to General Greene (to whom he had behaved in a very exceptionable manner) and that it was intended to endeavour to purchase of Glauback some pay which had been just granted to him by Congress upon the plan of advancing to him a certain sum of money to satisfy his immediate necessities and the residue of money was due him to be applied towards the indemni[fi]cation of the Generals Estate for what Glauback owed to it. I afterwards understood that the execution of this plan was committed to Flint or Duer one or both of them—and that a purchase of the claim was in fact made not indeed of Glauback but of some person to whom he had parted with it for some trifling consideration—the object being throughout to benefit you by way of indemnification as abovementioned.
It likewise would appear from the Treasury records that you have in fact received the whole benefit of the purchase. The conversations we had together when you were last in Philadelphia assure me at least that the certificate for four fifths of this claim accrued immediately to your use.
Fraunces late a Clerk in my department (partly from resentment at a disappointment he has met with at the Treasury) and partly, I believe, from its having been made worth his while by some political enemies of mine, endeavours to have it believed that this transaction was a speculation in which I was engaged; and in proof of it professes to have a draft of a power of Attorney corrected by some interlineations in my hand writing as he asserts.
I do not recollect that part of the business, though I think it very possible that such a correction in such a draft may have been made by me.
For Duer or Flint it seems employed Fraunces to make the purchases and it is not unlikely, that a draft of a power for this purpose may have been brought to me to know from me whether it would answer the purpose of the Treasury as a competent instrument—and that I (believing the design to be such as I have represented—one not only unexceptionable but laudable—one in which my friendship for you would naturally take part) may have taken up my pen and made such corrections as the draft might appear to stand in need of.
I give you this detail to shew you how I may have been implicated.
What I wish of you is that you will have the goodness to state in writing what you know of the affair—ascertaining that the purchase was for your benefit and the cause of it and that you will take the trouble to make affidavit to the statement and forward it to me.
As it is an affair of delicacy I will thank you to request some gentleman of the law to give form and precision to your narrative.
You perceive that it is not in one way only that I am the object of unprincipled persecution—but I console myself with these lines of the poet—

He needs must have of optics keen
Who sees what is not to be seen—

and with this belief that in spite of Calumny the friends I love and esteem will continue to love and esteem me.
Yrs sincerely

A H.
Mrs. C. Greene

 